PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 99-4424
DENVER SHELTON PRATT,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
          for the District of South Carolina, at Columbia.
                  Dennis W. Shedd, District Judge.
                         (CA-98-835-DWS)

                      Argued: November 3, 2000

                      Decided: February 7, 2001

    Before WIDENER, MICHAEL, and MOTZ, Circuit Judges.



Affirmed by published opinion. Judge Motz wrote the opinion, in
which Judge Michael joined. Judge Widener wrote a concurring opin-
ion.


                             COUNSEL

ARGUED: Robert Allen Ratliff, Cincinnati, Ohio, for Appellant.
Jane Barrett Taylor, Assistant United States Attorney, Columbia,
South Carolina, for Appellee. ON BRIEF: J. Rene Josey, United
States Attorney, Columbia, South Carolina, for Appellee.
2                      UNITED STATES v. PRATT
                             OPINION

DIANA GRIBBON MOTZ, Circuit Judge:

   Denver Pratt, convicted of participation in a conspiracy to distrib-
ute cocaine and sentenced to 136 months imprisonment and five years
supervised release, appeals his conviction and sentence. We affirm.

                                  I.

   On August 26, 1998, two deputy sheriffs stopped a rental car con-
taining Pratt and Mario Strachan for making an improper lane change.
Both Strachan and Pratt appeared nervous and when the officers
returned to their patrol car to confer, they determined that the two
men had given conflicting stories as to their destination. Based on
this, the deputies decided to investigate further. They asked Strachan,
who had rented the car, for permission to search the car, but he
refused. The officers then retrieved a narcotics detection dog from
their patrol car and walked the dog around the rental car. The dog
indicated that he detected drugs near the trunk. Based on this, a dep-
uty searched the trunk, where he found approximately fifteen kilo-
grams of cocaine in a duffel bag. The officers arrested Pratt and
Strachan and transported them to the sheriff’s office to await the
arrival of federal agents.

   When Drug Enforcement Administration (DEA) agents inter-
viewed Pratt, he admitted to knowing about the drugs in the trunk. He
stated that a man known as "Blue" had brought the drugs to the hotel
room in Atlanta where Strachan and Pratt had stayed the previous
night. The drugs were to be delivered to a man called "Tio" in Colum-
bia, South Carolina. Pratt had made one previous trip with Strachan
to deliver drugs to Tio, for which Pratt had been paid $2000. Pratt
claimed, however, that on the present trip, he was merely a passenger
and Strachan had made all of the arrangements with Blue. Pratt also
told the agents that his brother, Dennis Pratt, known as "Pop," had
supplied the drugs.

  The DEA agents found Tio’s phone number in Pratt’s wallet and
asked Pratt and Strachan to call Tio — whose real name was Theotis
                        UNITED STATES v. PRATT                        3
Brannon — to set up a controlled delivery. Pratt and Strachan agreed.
Pratt made the first call. The DEA agents intended to record the call,
but, due to problems with the equipment, only Pratt’s voice was
recorded. During the call, Pratt told Brannon that he and Strachan had
experienced car trouble but would be arriving within a few hours.
Strachan then made a second call during which both voices were
recorded. In Strachan’s conversation with Brannon, Strachan first
acknowledged that Pratt had already called Brannon, and then told
Brannon that "the stuff’s there." Brannon told Strachan that he had
already called Pop, Pratt’s brother, to tell him that Pratt and Strachan
had been delayed.

   After making the telephone calls, Pratt and Strachan accompanied
the DEA agents to Columbia to make the controlled delivery. Upon
reaching their destination, however, Pratt decided that he no longer
wished to participate in the controlled delivery. Strachan then pro-
ceeded to make the delivery himself, after which co-defendants Theo-
tis "Tio" Brannon and Mario Kikivarakis were also arrested.

   A federal grand jury returned an indictment charging Pratt with
conspiracy with intent to distribute and conspiracy to distribute
cocaine, in violation of 21 U.S.C. § 846 (1994). The indictment also
named Mario Strachan, Theotis Brannon and Mario Kikivarakis as
co-conspirators. Upon a defense motion, the district court severed
Pratt’s trial from that of his co-defendants. After a one-day trial, the
jury convicted Pratt. At sentencing, Pratt sought a downward adjust-
ment for his minor role in the conspiracy. The district court declined
to grant the adjustment and, based on the amount of drugs attributed
to Pratt, sentenced him to 136 months imprisonment and five years
supervised release.

                                  II.

  Pratt argues that the district court erred in admitting statements
made by Strachan and Brannon during their recorded telephone con-
versation. Pratt contends that the recorded conversation between Stra-
chan and Brannon constituted hearsay, not co-conspirator statements
admissible under Fed. R. Evid. 801(d)(2)(E) because at the time the
challenged statements were made, he was no longer a member of the
conspiracy.
4                       UNITED STATES v. PRATT
   Under Fed. R. Evid. 801(c), hearsay is "a statement, other than one
made by the declarant while testifying at the trial or hearing, offered
in evidence to prove the truth of the matter asserted." A statement is
not hearsay if it is "a statement by a co-conspirator of a party during
the course and in furtherance of the conspiracy" and is offered against
that party. Fed. R. Evid. 801(d)(2)(E). In order to admit a statement
under 801(d)(2)(E), the moving party must show that (i) a conspiracy
did, in fact, exist, (ii) the declarant and the defendant were members
of the conspiracy, and (iii) the statement was made in the course of,
and in furtherance, of the conspiracy. See, e.g., United States v.
Heater, 63 F.3d 311, 324 (4th Cir. 1995). Idle conversation that
touches on, but does not further, the purposes of the conspiracy does
not constitute a statement in furtherance of a conspiracy under Rule
801(d)(2)(E). See United States v. Urbanik, 801 F.2d 692, 698 (4th
Cir. 1986).

   Many of the challenged statements in the Strachan-Brannon con-
versation do not constitute hearsay and thus do not require the protec-
tion of Rule 801(d)(2)(E). Hearsay is an out-of-court statement
offered to prove the truth of the matter asserted therein. Few, if any,
of Strachan’s statements were offered to prove the truth of the matter
asserted. For example, Strachan’s statement that he and Pratt had car
trouble was not offered to prove that they actually did experience car
trouble; in fact, they did not. Such statements are admissible regard-
less of whether they meet the requirements of Rule 801(d)(2)(E).

   Other statements, particularly from Brannon, however, arguably
were admitted to prove the truth of the matter asserted. Thus, we must
consider whether they constitute a co-conspirator statement under
Rule 801(d)(2)(E). On appeal, Pratt argues that they do not because
he was no longer a member of the conspiracy at the time of Stra-
chan’s phone call to Brannon. At trial, however, Pratt objected to the
introduction of the Strachan-Brannon conversation on the ground that
Strachan had withdrawn from the conspiracy, not that he, Pratt, had
done so.1 Accordingly, we review the admission of the statements for
    1
   This argument fails because, even assuming Strachan had withdrawn
from the conspiracy, Brannon’s statements would still be admissible
against Pratt, unless Pratt too had withdrawn from the conspiracy at the
time of the conversation.
                         UNITED STATES v. PRATT                            5
plain error. See Fed. R. Crim. P. 52(b); United States v. Wilson, 973
F.2d 577, 580 (7th Cir. 1992) (where defendant objected to the admis-
sion of taped co-conspirator statements on one basis at trial and a dif-
ferent basis on appeal, second objection was deemed waived).

   To reverse for plain error, we must "(1) identify an error; (2) which
is plain; (3) which affects substantial rights; and (4) which seriously
affects the fairness, integrity or public reputation of judicial proceed-
ings." United States v. Moore, 11 F.3d 475, 481 (4th Cir. 1993) (inter-
nal quotation marks omitted).

   In the instant case, admission of the statements probably did consti-
tute error because at the time of the Strachan-Brannon phone call,
Pratt was most likely no longer a member of the conspiracy. Rather,
by that time Pratt had already taken affirmative steps to withdraw
from the conspiracy, namely agreeing to make a controlled delivery
and telephoning Brannon in an effort to facilitate that controlled
delivery. See United States v. Walker, 796 F.2d 43, 49 (4th Cir. 1986)
(to establish withdrawal from a conspiracy, a defendant must show
affirmative acts inconsistent with the object of the conspiracy and
communicated in a manner reasonably calculated to reach his co-
conspirators).2 While Pratt did not communicate his withdrawal to all
of his co-conspirators, he could not do so and still assist in the con-
trolled delivery. A strict adherence to the communication requirement
would, in this case, destroy the value of Pratt’s cooperation with the
DEA agents. This cooperation, of course, was inconsistent with the
aims of the conspiracy, and thus signaled a withdrawal from it.

   However, given the wealth of other evidence implicating Pratt,
even assuming that the admission of this testimony constituted plain
error, it did not "seriously affect[ ] the fairness, integrity or public rep-
utation of judicial proceedings," or Pratt’s "substantial rights." Moore,
11 F.3d at 481. Law enforcement officers caught Pratt traveling with
fifteen kilograms of cocaine; he acknowledged knowing about the
cocaine; he admitted that he had been paid for transporting cocaine
in the past; and he provided the name and phone number of the indi-
  2
   While Pratt never actually participated in the controlled delivery, by
cooperating with the DEA agents, he took the affirmative steps necessary
to signal his withdrawal from the conspiracy.
6                       UNITED STATES v. PRATT
vidual who was to receive the cocaine. Thus, even without the
Strachan-Brannon conversation, which, in fact, barely mentioned
Pratt, the evidence against Pratt was substantial. As Pratt has failed
to establish that the admission of the conversation affected the out-
come of his trial, see id. at 482, the purported error does not require
reversal.

                                   III.

   Pratt next asserts that the district court erred in twice commenting
on the evidence. The first instance occurred during the direct exami-
nation of a DEA agent, when the court asked the agent for his inter-
pretation of Pratt’s statement to Brannon, "everything cool." The
second instance occurred during closing argument when defense
counsel attempted to raise the contention that the initial traffic stop of
Pratt and Strachan was pretextual and the result of racial profiling.
The district court ruled that this argument was improper and
instructed the jury that there was no evidence that the stop was
racially motivated. We find that neither comment constituted error.

   A judge may assist the jury in arriving at a just conclusion by
explaining and commenting on the evidence, by drawing the jury’s
attention to the parts of the evidence he or she thinks are important,
and by expressing an opinion, provided that the judge informs the jury
that all matters of fact are subject to their determination. See Quercia
v. United States, 289 U.S. 466, 469 (1933). While the judge may ana-
lyze and dissect the evidence, the judge may not distort or add to it.
See id. at 470.

   The district court’s question to Agent Marsh was within its discre-
tion. The court did not emphasize, explain, or even comment on the
evidence, but merely asked a question to clarify witness testimony.
Nor did the court comment on the answer given. Furthermore, during
his charge to the jury, the district judge gave the following instruc-
tion: "Let me caution you, if during the trial, I have made some state-
ment which possibly could be construed by you as a comment on the
evidence in this case, you should disregard any such comment, as the
rule is clear that the credibility and the weight to be given evidence
is solely for your determination." This instruction adequately
                         UNITED STATES v. PRATT                           7
informed the jurors that they were the final arbiters of all factual mat-
ters.

   The district court also acted within its discretion in issuing an
instruction during defense counsel’s closing argument. Before trial,
Pratt moved to suppress both his statements and the cocaine because
of the alleged illegality of the traffic stop; the district court denied the
suppression motion and Pratt does not appeal that denial. None of the
evidence adduced at trial indicated that the stop of Strachan and Pratt
was pretextual or based on race. To the contrary, the law enforcement
officers steadfastly maintained that the stop was based on an improper
lane change. Given this, defense counsel had no basis for arguing that
the stop was based on race or any other impermissible consideration.
See United States v. Wilson, 135 F.3d 291, 298 (4th Cir. 1998) (a
closing argument must be limited to the facts in evidence or reason-
able inferences drawn therefrom). The district court did not err in sus-
taining the government’s objection to this line of argument and in
issuing a curative instruction to the jury.

                                    IV.

   Pratt maintains that his relative lack of culpability within the over-
all conspiracy entitled him to at least a two-level downward adjust-
ment in his sentence. A defendant has the burden of proving, by a
preponderance of the evidence, that he is entitled to a mitigating role
adjustment in sentencing. See, e.g., United States v. Gates, 967 F.2d
497, 501 (11th Cir. 1992). Section 3B1.2 of the Sentencing Guide-
lines, which provides for a downward adjustment based on the defen-
dant’s role in the offense, provides, in pertinent part:

     Based on the defendant’s role in the offense, decrease the
     offense level as follows:

     (a) If the defendant was a minimal participant in any crimi-
     nal activity, decrease by 4 levels.

     (b) If the defendant was a minor participant in any criminal
     activity, decrease by 2 levels.

     In cases falling between (a) and (b), decrease by 3 levels.
8                       UNITED STATES v. PRATT
An application note to the Guideline explains that subsection (a) "ap-
plies to a defendant who plays a minimal role in concerted activity.
It is intended to cover defendants who are plainly among the least cul-
pable of those involved in the conduct of a group." USSG § 3B1.2,
comment. (n.1). For the purposes of subsection (b), "a minor partici-
pant means any participant who is less culpable than most other par-
ticipants, but whose role could not be described as minimal." USSG
§ 3B1.2, comment. (n.3).

   Our precedent makes clear that "mitigating role adjustments apply
only when there has been group conduct and a particular defendant
is less culpable than other members of the group to such a degree that
a distinction should be made at sentencing between him and the other
participants." United States v. Gordon, 895 F.2d 932, 935 (4th Cir.
1990). However, whether a role in the offense adjustment is war-
ranted "is to be determined not only by comparing the acts of each
participant in relation to the relevant conduct for which the participant
is held accountable, but also by measuring each participant’s individ-
ual acts and relative culpability against the elements of the offense of
conviction." United States v. Palinkas, 938 F.2d 456, 460 (4th Cir.
1991) (internal quotation marks omitted). "The critical inquiry is thus
not just whether the defendant has done fewer ‘bad acts’ than his co-
defendants, but whether the defendant’s conduct is material or essen-
tial to committing the offense." Id.

   Applying these principles, we can only hold that the district court’s
finding that Pratt was a "major player" in the cocaine conspiracy, and
therefore not deserving of a downward adjustment for his role in the
offense, was not clearly erroneous. See United States v. Withers, 100
F.3d 1142, 1147 (4th Cir. 1996) ("We review role in the offense
adjustments for clear error."). Evidence in the record plainly supports
the conclusion that Pratt was not just a "minor participant" in the con-
spiracy. For example, Pratt was aware of the cocaine in the car; Bran-
non’s number was found in Pratt’s possession; and Pratt admitted to
having been paid to transport cocaine for this same group of conspira-
tors in the past. Furthermore, nothing indicates that Pratt was any less
culpable than, for example, Strachan. Pratt argues that he merely pro-
vided company for Strachan, but the facts belie that argument. That
Strachan rented the hotel room and the car could be mere happen-
stance, and does not lessen Pratt’s involvement. Pratt accompanied
                        UNITED STATES v. PRATT                        9
Strachan through every part of his journey to deliver the drugs to
Brannon, and Brannon’s number was found in Pratt’s wallet, not Stra-
chan’s.

   Thus, there was ample evidence from which the district court could
conclude that Pratt was neither a minor participant in the conspiracy
nor less culpable than the other participants, and therefore not deserv-
ing of a downward adjustment under USSG § 3B1.2.

                                  V.

   Finally, Pratt contends that the term of supervised release imposed
by the district court — five years — runs afoul of the Supreme
Court’s recent decision in Apprendi v. New Jersey, ___ U.S. ___, 120
S. Ct. 2348 (2000), because it assertedly exceeds the maximum term
of supervised release permitted by statute — three years — and the
increase was based on drug amounts which were not alleged in the
indictment, or submitted to the jury.

   Pratt did not raise this argument in the district court, thus our
review is for plain error only. See Fed. R. Crim. P. 52(b); United
States v. Lewis, No. 00-4016, 2000 WL 1853376, at *3 n.4 (4th Cir.
Dec. 19, 2000) (citing United States v. Olano, 507 U.S. 725, 731-32
(1993); United States v. Meshack, 225 F.3d 556, 575 (5th Cir. 2000)).
To reverse, then, we must identify a plain error that affected Pratt’s
substantial rights and which "seriously affects the fairness, integrity
or public reputation of judicial proceedings." Moore, 11 F.3d at 481.

   In Apprendi, the Supreme Court announced a new rule of constitu-
tional law: "Other than the fact of a prior conviction, any fact that
increases the penalty for a crime beyond the prescribed statutory max-
imum must be submitted to a jury, and proved beyond a reasonable
doubt." Apprendi, 120 S. Ct. at 2362-63. Although Apprendi itself
involved a hate crimes statute, courts have applied the rule announced
in Apprendi to drug amounts. See, e.g., United States v. Aguayo-
Delgado, 220 F.3d 926, 932-33 (8th Cir. 2000). The Apprendi rule
only applies, however, "where the non-jury factual determination
increases the maximum sentence beyond the statutory range autho-
rized by the jury’s verdict." Aguayo-Delgado, 220 F.3d at 933. Under
McMillan v. Pennsylvania, 477 U.S. 79, 81-93 (1986), the legislature
10                      UNITED STATES v. PRATT
may "raise the minimum penalty associated with a crime based on
non-jury factual findings, as long as the penalty is within the range
specified for the crime for which the defendant was convicted."
Aguayo-Delgado, 220 F.3d at 934.

   At sentencing, the district court held Pratt responsible for the fif-
teen kilograms of cocaine found in the trunk of the rental car. Attri-
buting these drugs to Pratt, the court sentenced Pratt under 21 U.S.C.
§ 841(b)(1)(A)(ii) (1994) (which authorizes a term of imprisonment
from ten years to life and a term of supervised release of at least five
years) to 136 months imprisonment and five years supervised release.
Because the amount of drugs attributed to Pratt was not determined
by the jury, Pratt maintains that the sentence imposed on him violates
the Apprendi rule. Specifically, he claims that 21 U.S.C.
§ 841(b)(1)(C) (Supp. II 1996), which establishes the penalties for
violations of 21 U.S.C. § 841(a) without regard to drug amount, man-
dates a term of imprisonment of not more than twenty years and,
when combined with 18 U.S.C. § 3583 (1994), a term of supervised
release of not more than three years, and that his five-year term of
supervised release exceeds this asserted statutory maximum.3

   Despite Pratt’s protestations to the contrary, three years is not the
maximum term of supervised release permitted by § 841(b)(1)(C).
Section 841(b)(1)(C) states that "[a]ny sentence imposing a term of
imprisonment under this paragraph shall, in the absence of . . . a prior
conviction, impose a term of supervised release of at least 3 years."
21 U.S.C. § 841(b)(1)(C) (emphasis added). Thus, three years is only
the minimum term of supervised release permitted by § 841(b)(1)(C).

   Pratt’s reliance on 18 U.S.C. § 3583 is misplaced; § 3583 does not
cap the period of supervised release that a district court may impose
under § 841(b)(1)(C). See 18 U.S.C. § 3583. Section 3583 states that
"[e]xcept as otherwise provided, the authorized term[ ] of supervised
release . . . for a Class C . . . felony [is] not more than three years."
  3
    For the purposes of this appeal, we assume without deciding that the
maximum term of imprisonment for a violation of § 841(a) without
regard to drug amount is twenty years. Pratt’s term of imprisonment
clearly complies with this statutory maximum because, at 136 months, it
is less than twenty years (240 months).
                        UNITED STATES v. PRATT                       11
18 U.S.C. § 3583(b)(2). This statutory cap, however, does not apply
to statutes, such as § 841(b)(1)(C), whose own mandatory minimum
periods of supervised release are the same as, or exceed, the maximum
periods provided by § 3583. See United States v. Good, 25 F.3d 218,
220 n.3 (4th Cir. 1994) ("By including the words ‘except as otherwise
provided’ this statute creates an exception for those special statutes,
such as the drug offenses, which carry their own mandatory minimum
periods of supervised release.");4 see also United States v. Garcia,
112 F.3d 395, 397-98 (9th Cir. 1997); United States v. Mora, 22 F.3d
409, 412 (2d Cir. 1994); United States v. LeMay, 952 F.2d 995, 998
(8th Cir. 1991). But see United States v. Kelly, 974 F.2d 22, 24-25
(5th Cir. 1992).

   If we were to hold that § 3583’s three-year maximum term of
supervised release applied to Pratt’s sentence, we would render
§ 841(b)(1)(C)’s use of the words "at least three years" superfluous.
21 U.S.C. § 841(b)(1)(C) (emphasis added). Not only would this vio-
late our duty to give effect, where possible, "to every clause and word
of a statute," United States v. Menasche, 348 U.S. 528, 538-39
(1955), but also it seems apparent from this language that Congress
intended to permit courts to impose terms of supervised release of
more than three years for violations of § 841(a). Indeed, the super-
vised release terms in § 841 were added to the statute at the same time
Congress amended § 3583(b) by adding the introductory phrase
"[e]xcept as otherwise provided." See Garcia, 112 F.3d at 398 (citing
   4
     Where, however, a statute’s mandatory minimum period of super-
vised release is less than the maximum term permitted by § 3583, Good
indicates that § 3583’s statutory cap does apply. See Good, 25 F.3d at
221. We recognize that this rule, combined with our holding today,
creates a somewhat anomalous result: a defendant convicted under 21
U.S.C. § 841(b)(1)(C), could, in theory, receive a term of supervised
release of up to life, whereas a defendant convicted under 21 U.S.C.
§ 841(b)(1)(B), which punishes more serious offenses than § 841(b)
(1)(C) cannot receive a term of supervised release of more than five
years. Compare 21 U.S.C. § 841(b)(1)(B) with 18 U.S.C. § 3583(b)(1);
see also Good, 25 F.3d at 220-21 & n.3. Such a counterintuitive result
makes us wonder if the rule announced in Good should be limited to the
facts of that case, or perhaps even partially overruled. However, as the
question posed by the instant case is limited to § 3583’s effect on
§ 841(b)(1)(C), we need not reach that question here.
12                        UNITED STATES v. PRATT
Act of Oct. 27, 1986, Pub.L. No. 99-570, 1986 U.S.C.C.A.N. (100
Stat.) 3207). For these reasons, we hold that where a statute’s manda-
tory minimum term of supervised release is the same as, or exceeds,
§ 3583’s maximum terms, § 3583’s maximum terms do not apply.

   Because § 3583 does not apply to § 841(b)(1)(C), Pratt’s five-year
term of supervised release does not exceed the maximum term of
supervised release permitted by statute. As a result, Pratt’s supervised
release term cannot run afoul of Apprendi, which only applies to sen-
tences "beyond the prescribed statutory maximum." Apprendi, 120
S. Ct. at 2362-63. Thus, there is no basis for overturning Pratt’s sen-
tence.5

                                   VI.

  For the foregoing reasons, the conviction and resulting sentence are
hereby

                                                          AFFIRMED.

WIDENER, Circuit Judge, concurring:

     I concur in the result.
  5
    We realize that this result puts us at odds with the Fifth Circuit’s
recent decision in Meshack. See 225 F.3d at 578 (reducing five-year term
of supervised release to three years in light of Apprendi). However,
unlike the Fifth Circuit, we decline to hold that the maximum term of
supervised release permitted by § 841(b)(1)(C) is three years.